IN THE SUPREME COURT, STATE OF WYOMING

                                        2017 WY 43

                                                         APRIL TERM, A.D. 2017

                                                                   April 27, 2017

DANELL BLEVINS,

Appellant
(Defendant),

v.                                                   S-16-0191

THE STATE OF WYOMING,

Appellee
(Plaintiff).


                     Appeal from the District Court of Uinta County
                        The Honorable Joseph B. Bluemel, Judge

Representing Appellant:
      Office of the Public Defender: Diane M. Lozano, State Public Defender; Tina N.
      Olson, Chief Appellate Counsel; Kirk A. Morgan, Senior Assistant Appellate
      Counsel. Argument by Mr. Morgan.

Representing Appellee:
      Peter K. Michael, Wyoming Attorney General; David L. Delicath, Deputy
      Attorney General; Christyne Martens, Senior Assistant Attorney General; Caitlin
      F. Young, Assistant Attorney General. Argument by Ms. Young.

Before BURKE, C.J., and HILL, DAVIS, FOX, and KAUTZ, JJ.


NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of typographical or other formal errors so correction may be made
before final publication in the permanent volume.
KAUTZ, Justice.

[¶1] A jury convicted Appellant Danell Blevins of felony exploitation of a vulnerable
adult, in violation of Wyo. Stat. Ann. §§ 6-2-507(a) and (d) (LexisNexis 2015). On
appeal, Ms. Blevins challenges the sufficiency of the evidence to support the jury’s
conclusion that the victim, Richard Tefertiller, was a vulnerable adult. She also claims
the district court improperly instructed the jury on the mental element of the crime.

[¶2]   We affirm.

                                          ISSUES

[¶3]   Ms. Blevins presents the following issues on appeal:

              I.     Did the State present sufficient evidence to prove
                     beyond a reasonable doubt that Mr. Tefertiller was a
                     vulnerable adult as defined by statute?

              II.    Did the jury instruction that exploitation sufficient to
                     establish the felony conviction need be a “reckless or
                     intentional act” misstate the law?

The State offers a similar statement of the issues.

                                          FACTS

[¶4] Ms. Blevins was a licensed practical nurse (LPN) at the United States Department
of Veterans Affairs (VA) clinic in Evanston, Wyoming. Mr. Tefertiller, who was
approximately 73 years old during the time at issue, was a disabled veteran. He
frequented the VA clinic for evaluation and treatment of a host of medical and mental
issues. Mr. Tefertiller’s medical history included bouts of colon and prostate cancer, the
latter resulting from his exposure to Agent Orange during the Vietnam War. Mr.
Tefertiller also had post-traumatic stress disorder (PTSD) as a result of his service in
Vietnam. The PTSD caused him to anger quickly and have recurrent nightmares. Mr.
Tefertiller drank significant amounts of alcohol to self-medicate his PTSD and help him
sleep. Whether as a consequence of his drinking, his age or other issues, Mr. Tefertiller
fell and injured himself on occasion and had memory problems.

[¶5] Ms. Blevins befriended Mr. Tefertiller and, in 2014, asked him to lend her money
so that she could continue her education to become a registered nurse (RN). During the
period between January 23, 2014 and January 2, 2015, Mr. Tefertiller gave Ms. Blevins



                                              1
$39,550. At least $39,000 was a loan for her education,1 which she was supposed to
repay once she obtained her degree. Ms. Blevins did not enter an RN program and,
instead, used most of the money for things other than education.2 She paid bills, gave
some of the money to her sister, and went on a vacation.

[¶6] Mr. Tefertiller’s daughters learned about his loans to Ms. Blevins and contacted
her to discuss repayment. She refused to talk to them about the loans, claiming the
transactions were between her and Mr. Tefertiller. The daughters alerted the VA, which,
together with the Evanston police department, began an investigation. The State charged
Ms. Blevins with one count of intentionally exploiting a vulnerable adult, a felony. She
was tried before a jury in April 2016, and the jury found her guilty of the crime. The
district court sentenced Ms. Blevins to serve one to four years in prison and ordered her
to reimburse $39,000 to Mr. Tefertiller. She filed a timely notice of appeal to this Court.

                                           DISCUSSION

       1. Sufficiency of the Evidence to Establish Mr. Tefertiller was a Vulnerable
          Adult

[¶7] Ms. Blevins claims her conviction should be reversed because the State did not
present sufficient evidence that Mr. Tefertiller was a vulnerable adult. In analyzing her
claim,

               [w]e do not consider “whether or not the evidence was
               sufficient to establish guilt beyond a reasonable doubt, but
               [instead] whether or not the evidence could reasonably
               support such a finding by the factfinder.” Hill v. State, 2016
               WY 27, ¶ 13, 371 P.3d 553, 558 (Wyo. 2016) (citing
               Levengood v. State, 2014 WY 138, ¶ 12, 336 P.3d 1201, 1203
               (Wyo. 2014)). “We will not reweigh the evidence nor will we
               re-examine the credibility of the witnesses.” Hill, 2016 WY
               27, ¶ 12, 371 P.3d at 558 (citation omitted). We review the
               sufficiency of the evidence “from this perspective because we
               defer to the jury as the fact-finder and assume they believed
               only the evidence adverse to the defendant since they found

1
 At sentencing, the district court ordered Ms. Blevins to pay Mr. Tefertiller $39,000 in restitution. It
concluded that she should not be required to pay back the other $550 because there was evidence that he
gave her $500 in December of 2014 as a Christmas gift and $50 at another time to reimburse her for
purchasing new slippers for him.
2
 Ms. Blevins took two pre-requisite classes, and after she was suspended from her job at the VA for the
conduct at issue here, she took a test for admission to the RN program at Laramie County Community
College in Cheyenne, Wyoming.
                                                   2
             the defendant guilty beyond a reasonable doubt.” Oldman [v.
             State], 2015 WY 121, ¶ 5, 359 P.3d [964] at 966.

Mraz v. State, 2016 WY 85, ¶ 19, 378 P.3d 280, 286 (Wyo. 2016), quoting Bean v. State,
2016 WY 48, ¶ 45, 373 P.3d 372, 387 (Wyo. 2016). In addition,

                 this Court examines the evidence in the light most favorable to
                 the State. Faubion v. State, 2010 WY 79, ¶ 12, 233 P.3d 926,
                 929 (Wyo. 2010). We accept all evidence favorable to the State
                 as true and give the State’s evidence every favorable inference
                 which can reasonably and fairly be drawn from it. We also
                 disregard any evidence favorable to the appellant that conflicts
                 with the State’s evidence. Id.

             Harnden v. State, 2016 WY 92, ¶ 5, 378 P.3d 611, 612–13 (Wyo.
             2016) (quoting Pena v. State, 2015 WY 149, ¶ 16, 361 P.3d 862, 866
             (Wyo. 2015)).

Worley v. State, 2017 WY 3, ¶ 17, 386 P.3d 765, 771 (Wyo. 2017).

[¶8] Ms. Blevins was convicted of felony exploitation of a vulnerable adult under §§ 6-
2-507 (a) and (d):

             (a) Except under circumstances constituting a violation of
             W.S. 6-2-502 [aggravated assault and battery], a person is
             guilty of abuse, neglect, abandonment or exploitation of a
             vulnerable adult if the person intentionally or recklessly
             abuses, neglects, abandons, intimidates or exploits a
             vulnerable adult.
             ....

             (d) Exploitation of a vulnerable adult is a felony punishable
             by not more than ten (10) years in prison, a fine of not more
             than ten thousand dollars ($10,000.00), or both, and
             registration of the offender’s name on the central registry.

[¶9] Section 6-2-507(e) directs the reader to Wyo. Stat. Ann. § 35-20-102(a)
(LexisNexis 2015) for the definitions of various terms used in the statute. “Exploitation”
and “vulnerable adult” are defined in relevant part as:

             (ix) “Exploitation” means the reckless or intentional act
             taken by any person, or any use of the power of attorney,
             conservatorship or guardianship of a vulnerable adult, to:

                                            3
                        (A) Obtain control through deception, harassment,
                 intimidation or undue influence over the vulnerable adult’s
                 money, assets or property with the intention of permanently
                 or temporarily depriving the vulnerable adult of the
                 ownership, use, benefit or possession of his money, assets or
                 property[.]
                 ....

                 (xviii) “Vulnerable adult” means any person eighteen (18)
                 years of age or older who is unable to manage and take care
                 of himself or his money, assets or property without
                 assistance as a result of advanced age or physical or mental
                 disability[.]

Sections 35-20-102(a)(ix) and (xviii).

[¶10] The terms “advanced age” and “mental disability” are also defined by statute.
“Advanced age” means “a person who is sixty (60) years of age or older.” Section 35-
20-102(a)(xxi). “Mental disability” is defined in relevant part as:

                 a condition causing mental dysfunction resulting in an
                 inability to manage resources, carry out the activities of daily
                 living or protect oneself from neglect, abuse, exploitation or
                 hazardous situations without assistance from others.

Section 35-20-102(a)(xvi).3 In arguing that the evidence was insufficient to establish that
Mr. Tefertiller was a vulnerable adult, Ms. Blevins does not focus on whether or not Mr.
Tefertiller was of advanced age or physically or mentally disabled, but, rather, upon
whether those attributes made him unable to manage and care for himself or his money,
assets, or property without assistance. Considering the evidence in the light most
favorable to the State, the record contains sufficient evidence for the jury to find that Mr.
Tefertiller met the legal definition of vulnerable adult.

[¶11] Mr. Tefertiller’s daughters, Candace Tefertiller and Holly Barnes, testified about
his physical ailments during 2014, including on-going issues with mobility and injuries
from falls. Ms. Tefertiller was a physical therapist and described the evolution of his
mobility problems. She said that, in 2014, she told him she was concerned that he would
fall on the stairs at his house. Mr. Tefertiller’s medical records confirm that he was

3
  Physical disability is not defined in the relevant statutes, and the district court did not instruct the jury on
the statutory definitions of “advanced age” or “mental disability.” However, Ms. Blevins does not
challenge those aspects of the instructions on appeal.
                                                        4
injured from falling in 2014. Because of Mr. Tefertiller’s physical problems, he had a
housekeeper who cleaned and did laundry, and Ms. Barnes and her children took care of
the yard. In fact, Ms. Barnes said that in 2014, other than a little grocery shopping that
Mr. Tefertiller did himself, “we took care of everything.”

[¶12] Ms. Barnes testified that, during the relevant time, Mr. Tefertiller also had mental
problems which affected his ability to care for himself and his assets. She stated he
suffered from PTSD, was regularly intoxicated, and had memory problems. Ms. Barnes
assisted Mr. Tefertiller by taking him to some of his appointments and helping him
remember his schedule. Although she did not identify a specific time period, Ms.
Tefertiller testified that her father had significant drinking and cognitive problems prior
to 2015.

[¶13] Mr. Tefertiller’s medical records corroborated his daughters’ testimony about his
memory loss, alcoholism and other mental problems. In June 2014, a health care
provider noted that Mr. Tefertiller exhibited memory problems, even raising the
possibility that he was suffering from Alzheimer’s disease. The provider stated in his
notes that Mr. Tefertiller had not been filling his prescriptions and he had tried to
convince Mr. Tefertiller to allow someone to help him manage his medication. Although
Mr. Tefertiller had his own checkbook which he used to write the checks to Ms. Blevins,
Ms. Barnes assisted with managing his assets by checking his mail, gathering his bills
and paying them on-line.

[¶14] In an effort to show the evidence was insufficient to establish that Mr. Tefertiller
was a vulnerable adult when she obtained money from him, Ms. Blevins points out that
he lived alone and drove himself to some appointments at the VA and to get groceries.
She also claims his trial testimony showed he was not a vulnerable adult. Mr. Tefertiller
was mostly articulate and certainly very witty at trial. He joked and bantered with the
judge and counsel throughout his testimony.

[¶15] However, to accept Ms. Blevins’ argument, we would have to view the evidence
in her favor, which is directly contrary to our standard of review. As outlined above, the
evidence showed that, although he had some degree of independence, Mr. Tefertiller
struggled with a number of issues and needed regular help both with physical tasks and
cognitive matters. In addition, Mr. Tefertiller’s mental acuity at trial in April 2016 does
not demonstrate that he was able to manage himself and his affairs without assistance in
2014. At the time of trial, Mr. Tefertiller had been living in a skilled nursing facility,
rather than alone like he was in 2014. It is reasonable to assume that, while living in the
facility, he was not as likely to be regularly intoxicated or subject to falls. Furthermore,
his trial testimony demonstrated that he still needed assistance with managing his
financial affairs. When questioned about which bank he used, he could not immediately
remember the name and asked his daughter for assistance. He also stated that Ms. Barnes
continued to be in charge of paying his bills and he could not remember the exact

                                             5
amounts of his Social Security and VA disability benefits. He also could not recall some
of the checks he had given Ms. Blevins.

[¶16] Ms. Blevins was interviewed by law enforcement before she was charged. A
video recording of one of the interviews was shown at trial. Ms. Blevins acknowledged
that she knew about Mr. Tefertiller’s problems with alcohol, PTSD and memory from
personal observation and that she also had access to his VA medical records which
included the full list of his ailments. Ms. Blevins stated that during the time Mr.
Tefertiller was giving her money, his health was declining. In fact, she admitted that she
knew “he was vulnerable and that he was having mental issues” and “borrowed money
from him” anyway.4

[¶17] Ms. Blevins insists a Nebraska court of appeals case, State v. Stubbs, 555 N.W.2d
55 (Neb. Ct. App. 1996), supports her argument that the evidence was insufficient to
establish that Mr. Tefertiller was a vulnerable adult. Stubbs befriended an elderly
gentleman and allegedly took items from his house and bought a tractor from him at a
price well below market value. Id. at 59. The elderly man had mild senility and
difficulty ambulating because of balance problems. He also kept a “messy” house on one
occasion, subsisted primarily on milk and other liquids for a time, and led a sedentary
life. Id. at 61.

[¶18] Stubbs was convicted under a Nebraska statute which stated that a “person
commits knowing and intentional abuse of a vulnerable adult if he or she through a
knowing and intentional act causes or permits a vulnerable adult to be ... [e]xploited.” Id.
at 61, quoting Neb. Rev. Stat. § 28–386 (Reissue 1995). “Vulnerable adult” was defined
in Nebraska as: “any person eighteen years of age or older who has a substantial mental
or functional impairment or for whom a guardian has been appointed under the Nebraska
Probate Code.” Id., quoting Neb. Rev. Stat. § 28-371 (Reissue 1995).

[¶19] At the end of Stubb’s trial, the trial court ruled that the evidence was insufficient
to sustain a verdict on the “substantial mental impairment” portion of the statute. Id. at
61. Thus, the question was whether the elderly gentleman was vulnerable because he had
“substantial functional impairment,” which was defined as: “a substantial incapability,
because of physical limitations, of living independently or providing self-care as
determined through observation, diagnosis, investigation, or evaluation.” Id., quoting
Neb. Rev. Stat. § 28–368 (Reissue 1995). “Living independently” was defined by statute
as including, “but not be limited to, using the telephone, shopping, preparing food,
housekeeping, and administering medications.” “Self-care” included, but was not limited
4
 There is no indication that Ms. Blevins was aware of the statutory definition of “vulnerable adult” when
she stated that she believed Mr. Tefertiller was vulnerable. It is, therefore, reasonable to assume that she
was using the common definition of the term, i.e., “susceptible to physical or emotional attack or harm”
or “in need of special care, support, or protection because of age, disability, or risk of abuse or neglect.”
Oxford Dictionaries, http://en.ocforddictionaries.com (last visited April 24, 2017).
                                                     6
to, “personal hygiene, eating, and dressing.” Id., quoting Neb. Rev. Stat. § 28–366
(Reissue 1995). The jury found Stubbs guilty but the court of appeals reversed,
concluding that the evidence was insufficient to establish the elderly man was a
vulnerable adult as a result of substantial functional impairment. Id. at 62.

[¶20] There are many obvious differences between Stubbs and the case at bar. First, the
Nebraska statutes differ materially from our statutes. Unlike Wyoming, Nebraska does
not include “advanced age” as one of the attributes which makes an adult vulnerable.
Nebraska also requires “substantial” impairment, while our statute requires that the
person be “unable to manage and take care of himself” or his assets “without assistance.”
Furthermore, the evidence outlined above establishes that, at the time Ms. Blevins was
obtaining money from him, Mr. Tefertiller suffered from more serious conditions than the
elderly gentleman in Stubbs did.

[¶21] Ms. Blevins also implies that we should adopt the following rule from the Stubbs
opinion: “[A]lthough [the Nebraska statute] does not provide that there must be a nexus
between a vulnerable adult’s impairment and the exploitation, it seems evident that this
was the intent of the statute, and we now hold that this is a requirement of the statute.”
Stubbs, 555 N.W.2d at 62. The court then concluded that it was “hard to imagine” how
the elderly gentleman’s physical limitations facilitated Stubb’s exploitation of him. Id. at
63.

[¶22] We do not need to decide whether the Nebraska nexus rule applies in Wyoming.
The plain language of § 6-2-507 does not require a nexus between the victim’s particular
impairment and the exploitation. Ms. Blevins does not explain how our statutory
language could be viewed to imply such a requirement and her citation to Stubbs, which
addressed entirely different statutory language, as her only authority for adoption of the
rule is insufficient to justify our consideration of this argument. See Willey v. Willey,
2016 WY 116, ¶ 30, 385 P.3d 290, 299-300 (Wyo. 2016) (refusing to consider an
argument not supported by cogent argument or citation to pertinent authority). In
addition, Ms. Blevins does not describe how the nexus concept would apply to her case.
As we stated above, it is unquestionable that Mr. Tefertiller was of advanced age and
there was also clear evidence that he was physically and mentally disabled. Accepting
the State’s evidence as true, Ms. Blevins was able to obtain money from Mr. Tefertiller
because of his advanced age and physical and mental disabilities. Thus, even if we
concluded that the legislature intended to include the nexus requirement in § 6-2-507
(which we do not), it would not mandate a different result in this case.

[¶23] Reviewing the evidence in the light most favorable to the State, as required by our
standard of review, the record supports the jury’s finding that Mr. Tefertiller was a
vulnerable adult in 2014 when Ms. Blevins obtained money from him. The State
presented ample evidence that he was unable, as a result of advanced age, mental


                                             7
disability and/or physical disability, to take care of his affairs and sometimes, himself,
without assistance.

       2. Jury Instructions on the Mental Element Required for Conviction of Felony
          Exploitation of a Vulnerable Adult

[¶24] The district court instructed the jury on the elements of the crime of exploitation of
a vulnerable adult, as follows:

                                 JURY INSTRUCTION NO. 17

                  The elements of the crime of Exploitation of a Vulnerable Adult,
              as charged in Count I of the Information in this case are:

              1.   Between the dates of January 23, 2014 and January 2, 2015;
              2.   In Uinta County, Wyoming;
              3.   The Defendant, Danell Blevins;
              4.   Intentionally;
              5.   Exploited;
              6.   A vulnerable adult, Richard Tefertiller.
It also instructed the jury on the statutory definition of “exploitation”:
                                  INSTRUCTION NO. 18
                     “Exploitation” means the reckless or intentional act
              taken by any person, of a vulnerable adult, to obtain through
              deception or undue influence over the vulnerable adult’s
              money with the intention of permanently or temporarily
              depriving the vulnerable adult.

[¶25] Ms. Blevins claims the district court’s inclusion of both the reckless and
intentional mens rea in the definition of exploitation potentially confused the jury as to
what mental element had to be proven in order to convict her. She did not object to this
aspect of the jury instructions at trial; therefore, we review for plain error. Cecil v. State,
2015 WY 158, ¶ 10, 364 P.3d 1086, 1089 (Wyo. 2015). We find plain error only when:
“(1) the record clearly reflects the alleged error; (2) the party claiming the error
demonstrates a violation of a clear and unequivocal rule of law; and (3) the party proves
that the violation adversely affected a substantial right resulting in material prejudice.”
Griggs v. State, 2016 WY 16, ¶ 81, 367 P.3d 1108, 1132-33 (Wyo. 2016), quoting Cazier
v. State, 2006 WY 153, ¶ 10, 148 P.3d 23, 28 (Wyo. 2006) (some citations omitted).

[¶26] The record contains the relevant instructions. Consequently, the first element of
the plain error test is satisfied. The second element requires demonstration of violation of

                                               8
a clear and unequivocal rule of law. In determining whether the district court committed
a clear error, we test the instructions using the following principles:

              The purpose of jury instructions is to “provide the jury with a
              foundational legal understanding to enable a reasoned
              application of the facts to the law.” Walker [v. State, 2013
              WY 58,] ¶ 31, 302 P.3d [182,] 191 [Wyo. 2013 (Walker II).]
              In order to support a reliable verdict, it is crucial that the trial
              court correctly state the law and adequately cover the relevant
              issues. Ultimately, the test of adequate jury instructions is
              “whether they leave no doubt as to the circumstances under
              which the crime can be found to have been committed.”
              Walker II, ¶ 31, 302 P.3d at 191.

Dean v. State, 2014 WY 158, ¶ 33, 339 P.3d 509, 517 (Wyo. 2014) (some citations
omitted).

[¶27] Ms. Blevins’ challenge to the jury instructions requires that we review the relevant
statutes. Statutory interpretation is a question of law. TW v. State (In the Interest of JB,
2017 WY 26, ¶ 10, 390 P.3d 357, 360 (Wyo. 2017). To interpret a statute, we seek the
legislature’s intent “‘as reflected in the plain and ordinary meaning of the words used in
the statute.’” Id., ¶ 12, 390 P.3d at 360, quoting Butler v. State, 2015 WY 119, ¶ 7, 358
P.3d 1259, 1262 (Wyo. 2015) (citation omitted). We provided the following guidance for
interpreting statutes in TW, ¶ 12, 390 P.3d at 360:

                 “Where legislative intent is discernible a court should give
                 effect to the ‘most likely, most reasonable, interpretation
                 of the statute, given its design and purpose.’ ” Adekale [v.
                 State], [2015 WY 30,] ¶ 12, 344 P.3d [761,] 765 [(Wyo.
                 2015)] (quoting Rodriguez v. Casey, 2002 WY 111, ¶ 20,
                 50 P.3d 323, 329 (Wyo. 2002)). In light of this objective,
                 we have said:

                         We therefore construe each statutory provision in
                         pari materia, giving effect to every word, clause,
                         and sentence according to their arrangement and
                         connection. To ascertain the meaning of a given
                         law, we also consider all statutes relating to the
                         same subject or having the same general purpose
                         and strive to interpret them harmoniously. . . .
                         When the words used convey a specific and
                         obvious meaning, we need not go farther and
                         engage in statutory construction.

                                               9
                 Nicodemus v. Lampert, 2014 WY 135, ¶ 13, 336 P.3d 671,
                 674 (Wyo. 2014) citing Estate of Dahlke ex rel. Jubie v.
                 Dahlke, 2014 WY 29, ¶¶ 36-37, 319 P.3d 116, 125-26
                 (Wyo. 2014).

             Cheyenne Newspapers, Inc. v. Bd. of Trustees of Laramie Co.
             Sch. Dist. No. One, 2016 WY 113, ¶ 10, 384 P.3d 679, 683-
             84 (Wyo. 2016).

[¶28] As we stated above, the State charged Ms. Blevins with intentional exploitation of
Mr. Tefertiller under §§ 6-2-507 (a) and (d), which we will repeat here for convenience:

             (a) Except under circumstances constituting a violation of
             W.S. 6-2-502, a person is guilty of abuse, neglect,
             abandonment or exploitation of a vulnerable adult if the
             person intentionally or recklessly abuses, neglects, abandons,
             intimidates or exploits a vulnerable adult.
             ....

             (d) Exploitation of a vulnerable adult is a felony punishable
             by not more than ten (10) years in prison, a fine of not more
             than ten thousand dollars ($10,000.00), or both, and
             registration of the offender’s name on the central registry.

Subsection (a) generally states that the crime of exploitation of a vulnerable adult occurs
if the person acts intentionally or recklessly. That is consistent with the definition of
exploitation in § 35-20-102(a)(ix) (see Paragraph 9, above) and Jury Instruction No. 18.
The crime of felony exploitation of a vulnerable adult as set out in § 6-2-507(d) does not
include a mental element. The State’s decision to charge the more culpable mental
state—intentionally—makes sense when other provisions of § 6-2-507 are considered.
Section 6-2-507(b) makes reckless exploitation of a vulnerable adult a misdemeanor;
while, subsection (c) of the statute makes intentional abuse, neglect or abandonment of a
vulnerable adult a felony. The only way to reasonably reconcile all of the provisions of §
6-2-507 is to apply the “intentional” language to felony exploitation of a vulnerable adult
in subsection (d). TW, ¶ 12, 390 P.3d at 360 (noting that we seek to harmonize all
statutes relating to the same subject). That is how the State charged Ms. Blevins and how
the district court instructed the jury on the elements of the crime in Instruction No. 17.

[¶29] We agree with Ms. Blevins that the district court’s definition of exploitation in
Instruction No. 18 was confusing because it included the mental elements for both the
felony and misdemeanor crimes. Instruction No. 18, when considered in isolation from
the other instructions, may have left the jury with doubt as to the circumstances under
which Ms. Blevins could be found guilty. See, e.g., Walker II, ¶ 33, 302 P.3d at 192

                                            10
(concluding that a jury instruction improperly allowed the jury to find the defendant
“guilty of stalking without independently finding that he intended to harass the victim”).
The trial court could easily have avoided this problem by omitting “reckless” from
Instruction No. 18.

[¶30] However, Ms. Blevins was not prejudiced by the error. We stated in Christian v.
State, 883 P.2d 376, 379 (Wyo. 1994):

              “When we examine jury instructions, we must look at them in
              their entirety and read them together.” Before a conviction
              will be reversed due to an erroneous instruction, the
              defendant must demonstrate that prejudice has occurred. An
              error in one instruction may be cured elsewhere in the jury
              instructions by conveying correct information to the jury “‘in
              a clear and concise manner so that it is unlikely that an
              erroneous impression would remain in the minds of the
              jurors.’”

(citations omitted). See also Duke v. State, 2004 WY 120, ¶ 95, 99 P.3d 928, 955 (Wyo.
2004).

[¶31] The jury was clearly and properly instructed in Instruction No. 17 that it had to
find that Ms. Blevins acted intentionally in order to find her guilty. When the correct
elements of the crime are read together with the definition of exploitation, a jury would
have understood that the “intentional” rather than the “reckless” language from the
definition of exploitation applied to Ms. Blevins’ case.

[¶32] Furthermore, the evidence at trial established that Ms. Blevins acted intentionally.
She knew Mr. Tefertiller was aging and suffering from various mental and physical
problems. She admitted that she saw his condition deteriorating during the relevant time
frame and even said that she considered him to be vulnerable. Nevertheless, Ms. Blevins
repeatedly asked Mr. Tefertiller for money under the ruse that she was using it to obtain
her RN degree and would pay him back after she did so. In truth, she used very little of
the money for school. Ms. Blevins used the money to pay her bills, gave some to her
sister, and even went on a vacation. The elements instruction contained the correct mens
rea and the evidence clearly established that Ms. Blevins acted intentionally.
Consequently, the district court’s failure to edit the definition of exploitation to include
only the intentional mental element did not prejudice her.

                                     CONCLUSION

[¶33] The evidence presented at trial was sufficient to support the jury’s verdict that Ms.
Blevins was guilty of intentional exploitation of a vulnerable adult. It established that

                                            11
Mr. Tefertiller was a vulnerable adult because he was unable to manage and take care of
his assets and, to some extent, himself without assistance as a result of his advanced age,
physical impairments and/or mental impairments.

[¶34] Because Ms. Blevins was charged with felony exploitation of a vulnerable adult,
the district court should have crafted the instruction defining “exploitation” to include
only the “intentional” language. However, the elements instruction stated the proper
mental element and the evidence was sufficient to establish that Ms. Blevins acted
intentionally.

[¶35] Affirmed.




                                            12